Citation Nr: 1136068	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-17 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for white matter disease of the brain, claimed as secondary to service-connected malaria.  

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO which, in part, denied the benefits sought on appeal.  In July 2011, the Veteran testified at a hearing at the RO before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  

REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the veteran's appeal.  

At the personal hearing in July 2011, the Veteran testified that he was told by a VA physician that his white matter disease of the brain was caused by his service-connected malaria sometime in February or March 2008.  He claims that his service-connected malaria caused headaches and that the headaches caused white matter disease.  He also testified that he was told that his peripheral neuropathy of the upper and lower extremities was due to Agent Orange exposure.  

Initially, the Board notes that the evidentiary record as currently constituted includes VA treatment records from 1995 to 1997 and from August to December 2010.  Given the Veteran's testimony of treatment in 2008, it would appear that not all of his VA treatment records have been associated with the claims file.  As these records are potentially relevant to the Veteran's claim, they must be obtained and associated with the claims file.  

Additionally, while the Veteran argues that his white matter disease is due to his service-connected malaria, a medical journal article submitted by the Veteran indicated that clinical studies have shown an association between periventricular white matter lesions and various maladies, including diabetes mellitus and short periods of extreme hypertension.  While the Veteran is not service-connected for hypertension - first diagnosed some ten years prior to the onset of his diabetes, he is service-connected for diabetes mellitus.  Thus, the evidence suggests a possible relationship between the Veteran's white matter disease and a service-connected disability.  

Concerning the claim of service connection for peripheral neuropathy, the evidence of record showed that the Veteran was evaluated for cervical neuropathy of the upper extremities by a private healthcare provider in June 2005, at which time MRI studies revealed two bulging discs of the cervical spine.  When examined by VA in December 2008, the Veteran also reported a history of chiropractic treatment for chronic low back problems for several years.  Neither of these disabilities are service-connected.  However, the Veteran is service-connected for diabetes mellitus.  Since peripheral neuropathy of the extremities may be caused by diabetes, and the question of secondary service connection has not been addressed by the RO, additional development is necessary.  In this regard, the Board notes that while the Veteran was not shown to have any neurological deficits on VA diabetes examination in November 2010, the evidence of record showed that he has complained of numbness and tingling in his hands and feet for several years.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service or to a service-connected disability.  38 C.F.R. § 3.159(c)(4) (2010).  As the Veteran has never been examined by VA to determine the nature and etiology of his peripheral neuropathy or white matter disease, further development is necessary prior to appellate review.  

In light of the discussion above and to ensure full compliance with due process requirements, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to obtain the treatment records from all healthcare providers who have treated the Veteran for his peripheral neuropathy of the upper and lower extremities and white matter disease, and associated them with the claims file.  Also attempts should be made to obtain medical records from February/March 2008 from Dr. P with the Topeka VAMC concerning white matter disease.  (See VA Form 9).  Of particular interest are all VA treatment records prior to August 2010, and from December 2010 to the present.  

2.  The Veteran should be afforded VA neurological examination to determine the nature and etiology of his white matter disease and peripheral neuropathy of the upper and lower extremities.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide the answers/findings indicated below to each question or instruction posed.  

a)  Is it at least as likely as not (i.e. at least a 50 percent probability or better) that the Veteran's white matter disease is proximately due to, or the result of the service-connected malaria or diabetes mellitus?  

b)  Is it at least as likely as not (i.e. at least a 50 percent probability or better) that the service-connected malaria or diabetes mellitus aggravated (i.e. increased in severity beyond the natural progress) the Veteran's white matter disease?  If aggravation is found the examiner should identify that aspect of the disability which is due to aggravation.

c).  Does the Veteran have peripheral neuropathy of the upper or lower extremities at present?  If so, is it at least as likely as not (i.e. at least a 50 percent probability or better) that any identified peripheral neuropathy was present in service or is otherwise related to service, including the Veteran's presumed herbicide exposure?  

c)  If not, is it at least as likely as not (i.e. at least a 50 percent probability or better) that any identified peripheral neuropathy is proximately due to, or the result of the service-connected diabetes mellitus or malaria?  

d)  Is it at least as likely as not that the service-connected malaria or diabetes mellitus aggravated (i.e. increased in severity beyond the natural progress) any peripheral neuropathy found?  If aggravation is found the examiner should identify that aspect of the disability which is due to aggravation.

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  This should include consideration of whether any identified white matter disease or peripheral neuropathy of the upper or lower extremities is proximately due to, the result of, or aggravated by the Veteran's service-connected malaria or diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

